                  Case 1:21-cv-00229-SAB Document 3 Filed 02/24/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   LASHAREE DEVONA WILLIAMS,                            Case No. 1:21-cv-00229-SAB

12                    Plaintiff,                          ORDER DENYING APPLICATION TO
                                                          PROCEED IN FORMA PAUPERIS AND
13           v.                                           REQUIRING PLAINTIFF TO FILE LONG
                                                          FORM APPLICATION
14   COMMISSIONER OF SOCIAL SECURITY,
                                                          (ECF No. 2)
15                    Defendant.
                                                          TWENTY DAY DEADLINE
16

17          Plaintiff Lasharee Devona Williams filed a complaint on February 22, 2021, challenging

18 a final decision of the Commissioner of Social Security denying her application for disability

19 benefits. Plaintiff did not pay the filing fee in this action and instead filed an application to
20 proceed in forma pauperis pursuant to 28 U.S.C. § 1915. However, Plaintiff’s application was

21 not adequately completed. Plaintiff’s application states that she has sources of income, but does

22 not include the amount of the income. (ECF No. 2 at 1.)

23          Plaintiff’s application does not provide sufficient information for the Court to conclude

24 that she is entitled to proceed in this action without prepayment of fees. Accordingly, the Court

25 will order Plaintiff to complete and file an Application to Proceed in District Court Without

26 Prepaying Fees or Costs (Long Form) – AO 239. If Plaintiff is unwilling to complete and submit
27 the long form application, Plaintiff must pay the filing fee in full.

28 / / /


                                                      1
                 Case 1:21-cv-00229-SAB Document 3 Filed 02/24/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.      Plaintiff’s application to proceed in forma pauperis is DENIED without prejudice;

 3          2.      The Clerk of the Court is directed to forward an in forma pauperis application

 4                  (Long Form) to Plaintiff;

 5          3.      Within twenty (20) days of the date of this order, Plaintiff shall either (1) pay the

 6                  $402.00 filing fee for this action, or (2) file an application to proceed in forma

 7                  pauperis without prepayment of the fee; and

 8          4.      If Plaintiff fails to comply with this order, this action shall be dismissed.

 9
     IT IS SO ORDERED.
10

11 Dated:        February 23, 2021
                                                           UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                       2
